     Case 3:21-cv-00528-DMS-DEB Document 6 Filed 04/27/21 PageID.20 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   OHIO RESOURCES, LLC, a Delaware                    Case No.: 21cv0528 DMS(DEB)
     Limited Liability Company,
12
                                       Plaintiff,       ORDER FOLLOWING STATUS
13                                                      CONFERENCE
     v.
14
     KING AEROSPACE COMMERCIAL
15
     CORPORATION, INC., a Texas
16   Corporation,
17                                 Defendants.
18
19         A telephonic status conference was held on April 27, 2021. Brian Wolf and Todd
20   Eagan appeared for Plaintiff, and Michael Terhar and Jonathan Hembree appeared for
21   Defendant. After consulting with counsel and being advised of the status of the case, IT
22   IS HEREBY ORDERED:
23   1.    Defendant shall file its motion to dismiss on or before May 27, 2021.
24   Dated: April 27, 2021
25
26
27
28

                                                    1
                                                                              21cv0528 DMS(DEB)
     Case 3:21-cv-00528-DMS-DEB Document 6 Filed 04/27/21 PageID.21 Page 2 of 2



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
                                                                      21cv0528 DMS(DEB)
